Title: To George Washington from Joseph Reed, 30 August 1780
From: Reed, Joseph
To: Washington, George


                        
                            Dear Sir
                            Trenton Augt 30. 1780
                        
                        I take the earliest Oppy to acknowledge your Excellys Favour of the 26th Inst. & shall immediately
                            comply with your Desires in every particular. I have already stopp’d the distant Militia & shall discharge those
                            here assoon as they are mustered which we are now about. All Stores will be duly collected & reserved so that in
                            Case there should be any future Occasion we may not lessen the Continental Stock. I have been happy enough to preserve a
                            perfect good Order so that even the Corn Fields & Gardens adjoining the Camp are untouch’d & I have not
                            had but one Complaint & that of a moral Stature. I had made an Arrangement in Bucks County for our Subsistence but
                            it was necessary to support it with some Force Upon the whole I can assure your Excelly that our Collections &
                            Exertions will leave this Post in a better Condition than we found it—I have directed the Agent of Bucks County to go on
                            & forward to the Continental Officer every Supply that they can procure—The Contractors of this State represent
                            equal Difficulties for Want of Money so that I fear they will not be able to make the desired Exertions even to Support
                            this Post.
                        We made an Experiment in Bucks County to get the Aid of the Militia to impress a Number of Horses collected
                            at a Raid in Opposition to the Laws of the State—but they declined the Service this with other Circumstances confirms my
                            Opinion on this Point that a Force will be necessary, unless we could get Money which we cannot, the old Debts soaking up
                            every new Supply. We have some Militia Horse that might be of Use to your Excelly at Camp & make the Detachmt of
                            continental Horse easier if it was thought proper. For we find that it does not answer to send Militia Horse to impress
                            from their Friends & Neighbours.
                        I am ready at any personal Risque to execute any Measures for the Relief of the Army that may be thought
                            proper & tho I know that Advantage will be taken of every Step to lessen me in the Opinion of the People or the
                            Army I shall not hesitate to do what will best conduce to the publick Interests. I am with the most sincere Respect
                            & Regard Your Excelly most Obed. & devoted Hbble Sert
                        
                            Jos: Reed
                        
                    